DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 8-10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "less greater" in line 3.  This limitation is unclear.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, and 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoke et al (US9045043) in view of Kyrtsos et al (US6521868).
Hoke et al disclose an apparatus and method for heating a window comprising a battery/power supply to power drivetrain (column 7, lines 53-54), a plurality of heating circuits (120, 124, 132, 134, 116, 118, 128, 126, 130), a controller (150) to selectively activate one or more heating circuits (column 7, lines 38-57), plurality of heating circuits comprise a first and second zone (Figure 1A), first zone over a central (132, 134) portion and second zone around perimeter (116, 118, 128, 130), first zone (132, 134) aligned with a vision cone defining a field of view reflected from a rearview mirror (Figure 1A), window is a backlight of a vehicle (abstract), a third circuit/zone (126, 124) around perimeter of first zone (Figure 1A), user interface with display HMI in center stack of passenger compartment (152; column 6, lines 27-36, 56-column 7, line 7 38-57) wherein in response to state indicated by interface, the controller prioritizes suppression of heating circuits (column 7, lines 35-57).  Hoke et al does not disclose an electrical storage unit, a moveable switch, in response to electrical charge being greater than a first threshold charge, activating first and second circuit, in response to electrical .

Allowable Subject Matter
Claim 20 is allowed.
Claims 5 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNTINA T FUQUA whose telephone number is (571)272-4779. The examiner can normally be reached 9:00-5:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)2724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






stf								/SHAWNTINA T FUQUA/February 12, 2022						Primary Examiner, Art Unit 3761